
	
		III
		110th CONGRESS
		1st Session
		S. CON. RES. 37
		IN THE SENATE OF THE UNITED STATES
		
			June 7, 2007
			Mr. Biden (for himself,
			 Mr. Brownback, Mrs. Boxer, Mr.
			 Smith, Mr. Nelson of Florida,
			 and Mrs. Hutchison) submitted the
			 following concurrent resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress on
		  federalism in Iraq. 
	
	
		Whereas Iraq continues to experience a self-sustaining
			 cycle of sectarian violence;
		Whereas the ongoing sectarian violence presents a threat
			 to regional and world peace, and the long-term security interests of the United
			 States are best served by an Iraq that is stable, not a haven for terrorists,
			 and not a threat to its neighbors;
		Whereas Iraqis must reach a comprehensive and sustainable
			 political settlement in order to achieve stability, and the failure of the
			 Iraqis to reach such a settlement is a primary cause of increasing violence in
			 Iraq;
		Whereas the Key Judgments of the January 2007 National
			 Intelligence Estimate entitled Prospects for Iraq’s Stability: A
			 Challenging Road Ahead state, A number of identifiable
			 developments could help to reverse the negative trends driving Iraq’s current
			 trajectory. They include: Broader Sunni acceptance of the current political
			 structure and federalism to begin to reduce one of the major sources of Iraq’s
			 instability … Significant concessions by Shia and Kurds to create space for
			 Sunni acceptance of federalism;
		Whereas Article One of the Constitution of Iraq declares
			 Iraq to be a single, independent federal state;
		Whereas Section Five of the Constitution of Iraq declares
			 that the federal system in the Republic of Iraq is made up of a
			 decentralized capital, regions, and governorates, and local
			 administrations and enumerates the expansive powers of regions and the
			 limited powers of the central government and establishes the mechanisms for the
			 creation of new federal regions;
		Whereas the federal system created by the Constitution of
			 Iraq would give Iraqis local control over their police and certain laws,
			 including those related to employment, education, religion, and
			 marriage;
		Whereas the Constitution of Iraq recognizes the
			 administrative role of the Kurdistan Regional Government in 3 northern Iraqi
			 provinces, known also as the Kurdistan Region;
		Whereas the Kurdistan region, recognized by the
			 Constitution of Iraq, is largely stable and peaceful;
		Whereas the Iraqi Parliament approved a federalism law on
			 October 11th, 2006, which establishes procedures for the creation of new
			 federal regions and will go into effect 18 months after approval;
		Whereas Iraqis recognize Baghdad as the capital of Iraq,
			 and the Constitution of Iraq stipulates that Baghdad may not merge with any
			 federal region;
		Whereas, despite their differences, Iraq’s sectarian and
			 ethnic groups support the unity and territorial integrity of Iraq; and
		Whereas Iraqi Prime Minister Nouri al-Maliki stated on
			 November 27, 2006, The crisis is political, and the ones who can stop
			 the cycle of aggravation and bloodletting of innocents are the
			 politicians: Now, therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)the United States
			 should actively support a political settlement among Iraq’s major factions
			 based upon the provisions of the Constitution of Iraq that create a federal
			 system of government and allow for the creation of federal regions;
			(2)the active
			 support referenced in paragraph (1) above should include—
				(A)calling on the
			 international community, including countries with troops in Iraq, the permanent
			 5 members of the United Nations Security Council, members of the Gulf
			 Cooperation Council, and Iraq’s neighbors—
					(i)to
			 support an Iraqi political settlement based on federalism;
					(ii)to
			 acknowledge the sovereignty and territorial integrity of Iraq; and
					(iii)to fulfill
			 commitments for the urgent delivery of significant assistance and debt relief
			 to Iraq, especially those made by the member states of the Gulf Cooperation
			 Council;
					(B)further calling
			 on Iraq’s neighbors to pledge not to intervene in or destabilize Iraq and to
			 agree to related verification mechanisms; and
				(C)convening a
			 conference for Iraqis to reach an agreement on a comprehensive political
			 settlement based on the creation of federal regions within a united
			 Iraq;
				(3)the United States
			 should urge the Government of Iraq to quickly agree upon and implement a law
			 providing for the equitable distribution of oil revenues, which is a critical
			 component of a comprehensive political settlement based upon federalism;
			 and
			(4)the steps
			 described in paragraphs (1), (2), and (3) above could lead to an Iraq that is
			 stable, not a haven for terrorists, and not a threat to its neighbors.
			
